Citation Nr: 0519248	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  04-13 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tonsillar fossa and/or 
lateral oropharyngeal squamous cell cancer with metastases, 
including left parotoid, to include as secondary to exposure 
to herbicides.   


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel
INTRODUCTION

The veteran had active service from August 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied service connection service 
connection for tonsillar fossa and/or lateral oropharyngeal 
squamous cell cancer with metastases, including left 
parotoid.

In April 2005, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a travel board hearing in 
Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks entitlement to service connection for 
tonsillar fossa and/or lateral oropharyngeal squamous cell 
cancer with metastases, including left parotoid.  An August 
2003 rating held that service connection was not warranted 
because carcinoma of the tonsillar fossa was not a 
presumptive disease associated with herbicide exposure; it 
was not present or aggravated during military service; and 
did not manifest within a year from separation of service.

However, the veteran contends that his carcinoma of the 
tonsillar fossa should be considered a cancer of the 
respiratory system which is a presumptive disease associated 
with herbicide exposure.  Additionally, the veteran testified 
at an April 2005 hearing that the matter should be addressed 
on a direct basis and he requested a VA examination. 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to secure an examination or opinion if the evidence of record 
contains competent evidence that the claimant has a current 
disability; and indicates that the disability may be 
associated with service, but does not contain sufficient 
medical evidence to make a decision on the claim.  38 
U.S.C.A. § 5103A(d).

The Board finds a VA medical examination is required for a 
medical opinion as to whether the veteran's for tonsillar 
fossa and/or lateral oropharyngeal squamous cell cancer with 
metastases, including left parotoid, is related to service.

Accordingly, the case is REMANDED for the following 
action:

1.   The RO should schedule the veteran 
for an appropriate examination for the 
purpose of determining the nature, 
etiology and approximate onset date of 
any tonsillar fossa and/or lateral 
oropharyngeal squamous cell cancer with 
metastases, including left parotoid. The 
claims folder must be made available to 
the VA medical examiner for review of the 
relevant documents in the claims file in 
conjunction with the examination.

A written opinion regarding the nature 
and etiology of the veteran's tonsillar 
fossa and/or lateral oropharyngeal 
squamous cell cancer with metastases, 
including left parotoid, with a complete 
rationale must be provided. The examining 
physician should provide opinions on the 
following, with a detailed rationale for 
each opinion:

a) The most likely etiology of the 
veteran's tonsillar fossa and/or 
lateral oropharyngeal squamous cell 
cancer with metastases, including 
left parotoid;

b) The most likely date of onset of 
the veteran's 
tonsillar fossa and/or lateral 
oropharyngeal squamous cell cancer 
with metastases, including left 
parotoid;

c)  Whether the veteran's tonsillar 
fossa and/or lateral oropharyngeal 
squamous cell cancer with 
metastases, including left parotoid, 
can be considered a cancer of the 
respiratory system;

d) Whether it is at least as likely 
as not (a 50
 percent or greater probability) 
that the veteran's
 tonsillar fossa and/or lateral 
oropharyngeal squamous cell cancer 
with metastases, including left 
parotoid, is etiologically related 
to any injury or disease in service.

2. After the RO has verified that all 
development requested above has been 
completed, the RO should again review the 
record. If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).






	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




